DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 8/27/2020.
Claims 1-20 are currently pending and have been examined. 
This action is made Non-FINAL.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/28/20; 1/21/21 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “170” has been used to designate both a robot and a workcell.  Figure 1 includes a workcell 170 that contains robots 170a-n. Using 170 as a reference character for two different things introduces conflicting reference character labeling in the description on pages 5-8. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The disclosure is objected to because of the following informalities:
Page 10, line 16 recites “The AllOf constraint node 322.” This should recite ‘The AllOf constraint node 324’ to be consistent with fig. 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception, abstract idea, without significantly more.
Claims 1-10 are directed to a process, which is one of the statutory categories of invention. (Step 1: YES)
Claims 11-20 are directed to a machine, which is one of the statutory categories of invention. (Step 1: YES)
Under Step 2A Prong 1, Claim 1 recites a judicial exception: the abstract ideas of organizing human activity and mental processes. The limitations “receiving an initial underconstrained process definition graph for one or more robots, wherein the process definition graph is a directed acyclic graph having constraint nodes and action nodes; repeatedly applying a plurality of transformers to the initial process definition graph, wherein each application of a transformer generates a respective modified process definition graph according to the constraint nodes of the process definition graph, wherein applying the plurality of transformers generates a schedule that specifies which of the one or more robots are to perform which of one or more actions represented by actions nodes according to constraints imposed by the constraint nodes in the process definition graph” fall under the abstract ideas of organizing human activity and mental processes. This process could organize human activity in the same way it organizes robot activity. For example, this could be used in a factory setting to organize workers by telling which people to do which tasks and when. Additionally, a human programmer could perform these steps mentally with pen and paper by making multiple adjustments on a list of tasks and selecting which robots to perform what and when.
Under Step 2A Prong 2, the additional elements are the “one or more computers” that perform the method. The computers do not integrate the abstract idea into a practical application because the computer(s) are merely tools to apply the abstract idea in a generic or general purpose computer.
Under Step 2B, the additional elements are the “one or more computers” that perform the method. Similarly to Step 2A Prong 2, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer(s) are merely tools to apply the abstract idea in a generic or general purpose computer.

Under Step 2A Prong 1, Claim 11 recites a judicial exception: the abstract ideas of organizing human activity and mental processes. The limitations “receiving an initial underconstrained process definition graph for one or more robots, wherein the process definition graph is a directed acyclic graph having constraint nodes and action nodes; repeatedly applying a plurality of transformers to the initial process definition graph, wherein each application of a transformer generates a respective modified process definition graph according to the constraint nodes of the process definition graph, wherein applying the plurality of transformers generates a schedule that specifies which of the one or more robots are to perform which of one or more actions represented by actions nodes according to constraints imposed by the constraint nodes in the process definition graph” fall under the abstract ideas of organizing human activity and mental processes. This process could organize human activity in the same way it organizes robot activity. For example, this could be used in a factory setting to organize workers by telling which people to do which tasks and when. Additionally, a human programmer could perform these steps mentally with pen and paper by making multiple adjustments on a list of tasks and selecting which robots to perform what and when.
Under Step 2A Prong 2, the additional elements are the “one or more computers and one or more storage devices” that perform the method. The computers do not integrate the abstract idea into a practical application because the computer(s) and storage device(s) are merely tools to apply the abstract idea in a generic or general purpose computer.
Under Step 2B, the additional elements are the “one or more computers and one or more storage devices” that perform the method. Similarly to Step 2A Prong 2, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer(s) and storage device(s) are merely tools to apply the abstract idea in a generic or general purpose computer.

Under Step 2A Prong 1, Claim 16 recites a judicial exception: the abstract ideas of organizing human activity and mental processes. The limitations “receiving an initial underconstrained process definition graph for one or more robots, wherein the process definition graph is a directed acyclic graph having constraint nodes and action nodes; repeatedly applying a plurality of transformers to the initial process definition graph, wherein each application of a transformer generates a respective modified process definition graph according to the constraint nodes of the process definition graph, wherein applying the plurality of transformers generates a schedule that specifies which of the one or more robots are to perform which of one or more actions represented by actions nodes according to constraints imposed by the constraint nodes in the process definition graph” fall under the abstract ideas of organizing human activity and mental processes. This process could organize human activity in the same way it organizes robot activity. For example, this could be used in a factory setting to organize workers by telling which people to do which tasks and when. Additionally, a human programmer could perform these steps mentally with pen and paper by making multiple adjustments on a list of tasks and selecting which robots to perform what and when.
Under Step 2A Prong 2, the additional elements are the “One or more non-transitory computer storage media encoded with computer program instructions” and “one or more computers” that perform the method. The storage media and computers do not integrate the abstract idea into a practical application because the computer(s) and storage media are merely tools to apply the abstract idea in a generic or general purpose computer and to store the instructions that apply the abstract idea. 
Under Step 2B, the additional elements are the “One or more non-transitory computer storage media encoded with computer program instructions” and “one or more computers” that perform the method. Similarly to Step 2A Prong 2, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer(s) and storage media are merely tools to apply the abstract idea in a generic or general purpose computer and to store the instructions that apply the abstract idea. 

Re Claims 2, 12, and 17, the limitation “wherein the initial underconstrained process definition graph does not map actions to be performed to robots to perform the actions” is also part of the abstract idea of Step 2A Prong 1. The process definition graph could refer to humans instead of robots. And the initial graph not mapping actions would not hinder a human from being able to perform the claim limitations mentally with planning robot schedules and actions.
“one or more computers”, “storage devices”, “non transitory computer storage media” as additional elements does not add more as already described in the analysis of independent Claims 1, 11, and 16.
Re Claims 3, 13, and 18, the limitation “wherein the initial underconstrained process definition graph does not assign a time or ordering to a plurality of action nodes in the graph” is also part of the abstract idea of Step 2A Prong 1. The process definition graph could refer to humans instead of robots. And the initial graph not assigning times or order to the actions would not hinder a human from being able to perform the claim limitations mentally with planning robot schedules and actions.
Under Step 2A Prong 2 and Step 2B, the use of “one or more computers”, “storage devices”, “non transitory computer storage media” as additional elements does not add more as already described in the analysis of independent Claims 1, 11, and 16.
Re Claims 4, 14, and 19, the limitation “wherein the initial underconstrained process definition graph has partially defined or undefined properties for one or more action nodes in the graph” is also part of the abstract idea of Step 2A Prong 1. The process definition graph could refer to humans instead of robots. And the initial graph having partially defined or undefined properties would not hinder a human from being able to perform the claim limitations mentally with planning robot schedules and actions.
Under Step 2A Prong 2 and Step 2B, the use of “one or more computers”, “storage devices”, “non transitory computer storage media” as additional elements does not add more as already described in the analysis of independent Claims 1, 11, and 16.
Re Claim 5, the limitation “wherein the schedule comprises a fully constrained process definition graph” is also part of the abstract idea of Step 2A Prong 1. The process definition graph could refer to humans instead of robots. A human could mentally, with pen and paper, fully constrain the graph to produce a robot schedule.
“one or more computers” as an additional element does not add more as already described in the analysis of independent Claim 1.
Re Claim 6, the limitation “wherein the schedule assigns one task to each of multiple robots, and, for each robot, a sequence in which one or more tasks are to be executed” is also part of the abstract idea of Step 2A Prong 1. The tasks could be assigned to humans instead of robots. A human could mentally, with pen and paper, assign the tasks to robots and write out each robots sequence of tasks.
Under Step 2A Prong 2 and Step 2, the use of “one or more computers” as an additional element does not add more as already described in the analysis of independent Claim 1.
Re Claim 7, the limitation “wherein the fully constrained process definition graph can be executed by a group of multiple robots in a workcell” is also part of the abstract idea of Step 2A Prong 1. The graph could be executed by humans instead of robots. The location of the robots does not hinder a humans ability to fully constrain a process definition graph mentally. A person can mentally plan schedules and tasks for robots in a specific workspace or any location. 
Under Step 2A Prong 2 and Step 2, the use of “one or more computers” as an additional element does not add more as already described in the analysis of independent Claim 1.
Re Claim 8, the limitation “wherein all partially defined or undefined properties in the initial underconstrained process definition graph are fully defined by the schedule” is also part of the abstract idea of Step 2A Prong 1. The process definition graph could refer to humans instead of robots. A human could mentally, with pen and paper, fully constrain the graph to produce a robot schedule.
Under Step 2A Prong 2 and Step 2, the use of “one or more computers” as an additional element does not add more as already described in the analysis of independent Claim 1.
Re Claim 9, the limitation “wherein a particular transformer adds multiple alternative candidate action nodes to the graph” is also part of the abstract idea of Step 2A Prong 1. The tasks could be assigned 
Under Step 2A Prong 2 and Step 2, the use of “one or more computers” as an additional element does not add more as already described in the analysis of independent Claim 1.
Re Claims 10, 15, and 20, the limitation “wherein each constraint node imposes an existence constraint, a time constraint, or both, on children nodes of the constraint node” is also part of the abstract idea of Step 2A Prong 1. The constraints could organize the tasks that could be assigned to humans instead of robots. A human could mentally impose these constraints with pen and paper, for example by indicating that all the robot actions under the constraint need to be performed.
Under Step 2A Prong 2 and Step 2B, the use of “one or more computers”, “storage devices”, “non transitory computer storage media” as additional elements does not add more as already described in the analysis of independent Claims 1, 11, and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntire (NPL: Iterated Multi-Robot Auctions for Precedence-Constrained Task Scheduling) in view of Tenorth (US 20190086894 A1).

Regarding Claims 1, 11, and 16,
McIntire teaches
(Claim 1) A method performed by one or more computers, the method comprising (“In this paper, we develop an auction-based algorithm which gives a decentralized method of approximate solution for PC-MRTA and generalize this algorithm to make use of methods for task prioritization.” See at least page 1078, 1. Introduction, paragraph 4): 
(Claim 11) A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising (“Our experiments were conducted via simulation, using an implementation of the pIA algorithm in C++.” See at least page 1084, 7. Experiments, paragraph 1; Examiner Interpretation: Since C++ is a computer programming language, it’s inherent that the algorithm :
(Claim 16) One or more non-transitory computer storage media encoded with computer program instructions that when executed by one or more computers cause the one or more computers to perform operations comprising (“Our experiments were conducted via simulation, using an implementation of the pIA algorithm in C++.” See at least page 1084, 7. Experiments, paragraph 1; Examiner Interpretation: Since C++ is a computer programming language, it’s inherent that the algorithm is run on a computer and the algorithm must be stored on a computer readable medium for the computer to execute the method. The algorithm is the computer implemented method.):
receiving an initial underconstrained process definition graph for one or more robots (Figure 2a is the initial underconstrained process definition graph.; “then the task t1 is a predecessor of t2 and must be completed before any robot begins executing t2.” See at least page 1079, 3. Problem Definition, paragraph 1; Examiner Interpretation: The initial graph is underconstrained because it has yet to be further constrained by the iterated auction algorithm. The graph describes tasks executed by robots.), 
wherein the process definition graph is a directed acyclic graph having  … and action nodes (“We allow any valid precedence constraints on the tasks; i.e. GP may be any directed acyclic graph (DAG) over the tasks” See at least page 1079, 3. Problem Definition, paragraph 1; Figure 2 shows the acyclic graph with task nodes as the ellipses and precedence constraints which are represented by arrows.; Examiner Interpretation: The task nodes are the action nodes); 
repeatedly applying a plurality of transformers to the initial process definition graph, wherein each application of a transformer generates a respective modified process definition graph according to the constraint nodes of the process definition graph (“In line 19 of Algorithm 3, each robot calls ‘TightenSchedule’ (Algorithm 4), which updates the finish times in F and imposes constraints on the tasks the robot has scheduled so that they cannot be delayed. This is done to ensure precedence constraints , 
wherein applying the plurality of transformers generates a schedule that specifies which of the one or more robots are to perform which of one or more actions represented by actions nodes according to constraints imposed by the constraint nodes in the process definition graph (“In the modified SSI auction, the auctioneer sends T_auct to each robot along with the earliest start times for the tasks in P C. In parallel, the robots each find the task in T_auct for which their bid is lowest and submit this (task, bid) pair to the auctioneer (lines 2-12 of Algorithm 3). The auctioneer then sends the (robot, task) pair with the lowest bid to each robot, shown in line 13 of Algorithm 3. In lines 14-16, the winning robot updates its schedule to include the new task. The auction continues in this way until all of T_auct has been scheduled.” See at least page 1081, 4.2 The Iterated Auction with Prioritization, paragraph 4; Examiner Interpretation: Each iteration assigns tasks to robots.).
McIntire does teach precedence constraints (“We are given T, a set of n tasks with precedence constraints.” See at least page 1079, 3. Problem Definition, paragraph 1.) and represents these precedence constraints visually in the directed graphs by arrows (See at least figure 2.).
Although, McIntire does not explicitly teach
constraint nodes
However, Tenorth teaches
	The directed graph as a behavior tree that contain action nodes and constraint nodes (“The action nodes perform a certain action.” [0022]; “The control flow nodes are intermediate nodes between the root node and the execution nodes that effectively compose the robot behavior from the action and condition nodes. It is sometimes distinguished between “composite tasks” that can have more than one child, and “decorator tasks” that only have a single child. Examples of different control flow nodes are described below.” See at least [0024]; Figures 2 and 3 show the control flow nodes as the ones illustrated with either a question mark or arrow.; Examiner Interpretation: The control flow nodes are the constraint nodes as they constrain the flow of action nodes.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of McIntire to represent it’s constraints as constraint nodes in the directed graph in the same way as Tenorth because the use of condition nodes create a simplified visualization that can also improve ease of debugging and decrease the number of mistakes in controlling the robot (“Behavior trees have a natural graphical representation that can be used for editing robot behavior without programming, for visualizing the resulting behavior specification, for inspecting the state of the control program at execution time, and for debugging behavior faults. The simplified visualization may also lead to fewer mistakes and decreased likelihood of false behavior of the robot.” See at least [0194]; “Because of the modular structure and easy prioritization of subtrees, behavior trees allow to separately edit, store and execute code for nominal and exceptional behavior. This may lead to cleaner code for the nominal behavior that can focus on modeling the task itself without being interleaved with routines for handling exceptional cases. At the same time, the exception handling routines may be used for more than one tree. This may help to reuse both the nominal and exception-handling code separately in different scenarios.” [0197]).

Regarding Claims 2, 12, and 17,
Modified McIntire teaches 
(Claim 2) The method of claim 1, 
(Claim 12) The system of claim 11,
(Claim 17) The one or more non-transitory computer storage media of claim 16,
McIntire further teaches
wherein the initial underconstrained process definition graph does not map actions to be performed to robots to perform the actions (“Figure 2a is the initial underconstrained process definition graph.; “then the task t1 is a predecessor of t2 and must be completed before any robot begins executing t2.” See at least page 1079, 3. Problem Definition, paragraph 1; “In the modified SSI auction, the auctioneer sends T_auct to each robot along with the earliest start times for the tasks in P C. In parallel, the robots each find the task in T_auct for which their bid is lowest and submit this (task, bid) pair to the auctioneer (lines 2-12 of Algorithm 3). The auctioneer then sends the (robot, task) pair with the lowest bid to each robot, shown in line 13 of Algorithm 3. In lines 14-16, the winning robot updates its schedule to include the new task. The auction continues in this way until all of T_auct has been scheduled.” See at least page 1081, 4.2 The Iterated Auction with Prioritization, paragraph 4; Examiner Interpretation: The initial graph describes tasks to be executed by robots, but the tasks aren’t assigned to robots until the algorithm is performed. Therefore the initial graph does not map actions to the robots.).

Regarding Claims 3, 13, and 18,
Modified McIntire teaches
(Claim 3) The method of claim 1, 
(Claim 13) The system of claim 11,
The one or more non-transitory computer storage media of claim 16,
McIntire further teaches
wherein the initial underconstrained process definition graph does not assign a time or ordering to a plurality of action nodes in the graph (“Note that the tasks initially in TF can be started at any time, so the values of zero in PC are appropriate for these tasks” See at least 1080, 4.2 The Iterated Auction with Prioritization, paragraph 2; “The first layer, TF, is the set of tasks with no predecessors” See at least 1080, 4. The Iterated Auction Algorithm, paragraph 2; Examiner Interpretation: Since the tasks at least in the first layer are free to start anytime, there is initially no start time assigned to them.).

Regarding Claims 4, 14, and 19,
Modified McIntire teaches
(Claim 4) The method of claim 1, 
(Claim 14) The system of claim 11,
(Claim 19) The one or more non-transitory computer storage media of claim 16,
McIntire further teaches
wherein the initial underconstrained process definition graph has partially defined or undefined properties for one or more action nodes in the graph (“We are given T , a set of n tasks with precedence constraints. The precedence constraints can be encoded with a precedence graph, … i.e. GP may be any directed acyclic graph (DAG) over the tasks. … A valid schedule for PC-MRTA consists of a partitioning of T across R (allocation) and a schedule for each robot which specifies the time at which each allocated task is executed. These robot schedules must collectively respect the precedence constraints on T.” See at least page 1079, 3. Problem Definition, paragraphs 1-3; Examiner Interpretation: The initial graph only defines precedence constraints, the timing and robot assignments are initially undefined.).

Regarding Claim 5,
Modified McIntire teaches
The method of claim 4, 
McIntire further teaches
wherein the schedule comprises a fully constrained process definition graph (“A valid schedule for PC-MRTA consists of a partitioning of T across R (allocation) and a schedule for each robot which specifies the time at which each allocated task is executed. These robot schedules must collectively respect the precedence constraints on T.” See at least page 1079, 3. Problem Definition, paragraph 3; “We will now show that the iterated auction algorithm will always produce a valid schedule if one exists. … First, we show that pIA will successfully schedule all the tasks and terminate. The relevant pseudocode is the while loop beginning on line 4 of Algorithm 1. We will argue that in every iteration |Tauct| > 0, and therefore that the number of tasks scheduled, |TS|, increases in every iteration until all tasks are scheduled.” See at least page 1083, 6.2 Soundness and Completeness, paragraphs 1-2; Examiner Interpretation: The initial graph was modified by an iterated algorithm to make a schedule. The schedule is considered fully constrained since it assigns robots and specifies timing for all the tasks provided.).

Regarding Claim 6,
McIntire teaches
The method of claim 5, 
McIntire further teaches
wherein the schedule assigns one task to each of multiple robots (“Constraints (3-4) ensure that each task is assigned to exactly one robot … constraints (5-7) limit the number of final tasks for each robot to one” See at least 1079, 3. Problem Definition, paragraph 6), 
and, for each robot, a sequence in which one or more tasks are to be executed (Figure 3(b) shows each robot having a sequence of one or more tasks.
    PNG
    media_image1.png
    274
    356
    media_image1.png
    Greyscale
).

Regarding Claim 8,
Modified McIntire teaches
The method of claim 5, 
McIntire further teaches
wherein all partially defined or undefined properties in the initial underconstrained process definition graph are fully defined by the schedule (“A valid schedule for PC-MRTA consists of a partitioning of T across R (allocation) and a schedule for each robot which specifies the time at which each allocated task is executed. These robot schedules must collectively respect the precedence constraints on T.” See at least page 1079, 3. Problem Definition, paragraph 3; “We will now show that the iterated auction algorithm will always produce a valid schedule if one exists. … First, we show that pIA will successfully schedule all the tasks and terminate. The relevant pseudocode is the while loop beginning on line 4 of Algorithm 1. We will argue that in every iteration |Tauct| > 0, and therefore that the number of tasks scheduled, |TS|, increases in every iteration until all tasks are scheduled.” See at least page 1083, .

Regarding Claims 10, 15, and 20,
Modified McIntire teaches
(Claim 10) The method of claim 1, 
(Claim 15) The system of claim 11,
(Claim 20) The one or more non-transitory computer storage media of claim 16,
McIntire does not explicitly teach
wherein each constraint node imposes an existence constraint, a time constraint, or both, on children nodes of the constraint node.
However, Tenorth teaches
	“Sequences call their children one after another as long as they succeed, always starting with the first child. In a typical use case, the children might be sub-actions that all need to be performed to achieve a composite task. If one action fails, the sequence also returns FAILURE to its parent and does not execute any further children. If all children succeed, the sequence succeeds as well. The sequence returns RUNNING when a ticked child returns RUNNING.” [0026]; “The ParallelAll node executes all children in parallel. It fails if one fails and succeeds when all children succeed. A typical application may be to perform two motions simultaneously and to wait for all of them to complete.” [0062]; Examiner Interpretation: The sequence and ParallelAll nodes are types of control flow nodes which are interpreted to be constraint nodes. These particular nodes are examples of existence constraints because all children nodes must be performed (exist) for successful operation of the robot(s).
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntire (NPL: Iterated Multi-Robot Auctions for Precedence-Constrained Task Scheduling) in view of Tenorth (US 20190086894 A1) and Linnel (IDS: US 20150273685 A1).

Regarding Claim 7,
Modified McIntire teaches
The method of claim 5, 
McIntire further teaches
wherein the fully constrained process definition graph can be executed by a group of multiple robots

 in a workcell.
However, Linnell teaches
	“different steps may be simultaneously executed by multiple robotic devices within a single physical workcell.” See at least [0129]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified McIntire to further include the teachings of Linnel for robots to work collaboratively and to share sensors, tools, and/or materials so that duplicate components are not needed (“In some examples, the physical workcell may include a variety of different robot actors and other hardware components as well as physical materials that may be used in the building process. In further examples, the physical workcell may contain a tool rack and/or an automated tool changer. In additional examples, the physical workcell may contain one or more different types of sensors.” [0038]; “coordinated sequences of motions may be generated for multiple robot actors working together within a single timeframe.” See at least [0090]). Simply put, it would be obvious to a person of ordinary skill in the art to modify Modified McIntire in order to apply it to any kind of work environment with robots such as that in Linnel because the process would be the same while the environment may be slightly different and adjusted for the desired environment or space that the robots are working in. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntire (NPL: Iterated Multi-Robot Auctions for Precedence-Constrained Task Scheduling) in view of Tenorth (US 20190086894 A1) and Hazan (US 20160031082 A1).

Regarding Claim 9,
Modified McIntire teaches
The method of claim 1, 
McIntire does not explicitly teach
wherein a particular transformer adds multiple alternative candidate action nodes to the graph.
However, Tenorth teaches
Multiple alternative candidate action nodes (“Selector nodes try each of their children one after the other until one returns SUCCESS, always starting with the first child. In a typical use case, the children might be alternative ways to achieve a goal. If a ticked child returns RUNNING, the selector node also returns RUNNING. If one child returns SUCCESS, the selector succeeds as well and does not execute any further children. If all children fail, the selector also returns FAILURE. The selector composite can be used to rank tasks by their priority, with the first child having the highest priority. If each task checks its applicability conditions first, higher-priority tasks will automatically become active at the next iteration and may override or cancel actions started by lower-priority tasks.” [0033]; Examiner Interpretation: The children nodes of the selector node are alternative candidate action nodes since only one needs to be successfully performed.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified McIntire to further include the teachings of Tenorth to include alternative candidate actions because having different options allows for the most advantageous action to be selected (“Various disclosed embodiments include a method for saving energy and reducing cycle time by using optimal ordering of the industrial robotic path. … calculating a candidate rating for each of a plurality of candidate paths, wherein the candidate rating comprises a summation of the group edge ratings for a candidate path, determining an optimal path comprising the candidate path with an optimal rating, wherein the optimal rating is determined by the lowest candidate rating, and returning the optimal path.” See at least Hazan [0005]). Additionally, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the 

Tenorth does not explicitly teach the concept of adding alternative candidate actions and therefore does not explicitly teach
wherein a particular transformer adds multiple alternative candidate action … to the graph.
However, Hazan teaches
	The concept of adding candidate actions to a directed acyclic graph (“the system generates a plurality of task groups 300 for a complex operation 158 based on the inputs. In some embodiments, the system generates a plurality of task locations 250 in each of the plurality of task groups 300. The TCPF 255 information, including desired task orientation, the task orientation tolerance, and any other information required for reaching the task location 250, is added to the 3D complex operation field. The system generates a task location 250 in the 3D complex operation field for each of the one or more tasks required for completion of the complex operation 158. Because the task group 300 is not a task location 250, only 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified McIntire to further include the teachings of Hazan because the concept of adding multiple candidate paths allows for an energy and time efficient schedule to be selected (“Various disclosed embodiments include a method for saving energy and reducing cycle time by using optimal ordering of the industrial robotic path. The method includes receiving inputs including one or more of robot information, position information, and a complex operation, generating a plurality of task groups of the complex operation, calculating a group edge rating for each of a plurality of robotic movement edges between each of the plurality of tasks groups, calculating a candidate rating for each of a plurality of candidate paths, wherein the candidate rating comprises a summation of the group edge ratings for a candidate path, determining an optimal path comprising the candidate path with an optimal rating, wherein the optimal rating is determined by the lowest candidate rating, and returning the optimal path.” See at least [0005]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1-8, 11-14, and 16-19 are provisionally rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over copending Application No. 17/002271 (claims filed 8/25/2020) in view of copending Application No. 17/005031 (claims filed 8/27/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application’s claims are broader and obviated by the claims of 17/002271 and 17/005031. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding Claim 1,
Claim
This Application’s Claim
17/002271 Claims
1
A method performed by one or more computers, the method comprising: 
(Claim 1) A method performed by one or more computers, the method comprising:
1
receiving an initial underconstrained process definition graph for one or more robots, … and action nodes; 
(Claim 1) receiving a process definition graph, the process definition graph having a plurality of task nodes that represent respective tasks to be performed by a respective robot of a plurality of robots,

Examiner Interpretation: The received process definition graph is an initial underconstrained process definition graph since it is further refined and constrained.
1
repeatedly applying a plurality of transformers to the initial process definition graph, wherein each application of a transformer generates a respective modified process definition graph
(Claim 1) generating, from the process definition graph, an initial modified process definition graph that adds constraints for respective swept volumes occupied by each task represented by the plurality of task nodes

(Claim 3) wherein generating the motion plans for the plurality of combinations of the plurality of robots comprises: selecting an initial ordering of the plurality of tasks; and iteratively generating respective motion plans for a respective robot to perform each subsequent task in the initial ordering until no additional motion plans can be generated.

Examiner Interpretation: A transformer is interpreted to be any modification to the graph and therefor applying a plurality of transformers is merely applying multiple changes to the graph. Iteratively generating motion plans is repeatedly modifying the process definition graph and therefore is the same as repeatedly applying a plurality of transformers to the initial process definition graph.


17/002271 string of Claim 3 does not explicitly teach
wherein the process definition graph is a directed acyclic graph having constraint nodes
according to the constraint nodes of the process definition graph,
imposed by the constraint nodes in the process definition graph.
wherein applying the plurality of transformers generates a schedule that specifies which of the one or more robots are to perform which of one or more actions represented by actions nodes according to constraints imposed by the constraint nodes in the process definition graph.
However, 17/002271 Claims 5 and 7 teaches
Claim
This Application’s Claim
17/002271 Claims
1
wherein applying the plurality of transformers generates a schedule 
(Claim 7) The method of claim 1, further comprising generating, from the refined process definition graph, a schedule for the plurality of robots that specifies executing motion actions that avoid the swept volumes occupied by tasks represented by the plurality of task nodes in the process definition graph.
1
that specifies which of the one or more robots are to perform which of one or more actions represented by actions nodes according to constraints
(Claim 5) The method of claim 1, wherein generating, from the initial modified process definition graph, a refined process definition graph occurs before any tasks have been assigned to any of the plurality of robots.

Examiner Interpretation: Claim 5 limits claim 1 so that the assignment step occurs after the refined process definition graph is generated. Therefore, 17/002271 admits that the assignment step occurs at some point to produce a schedule for a plurality of robots.


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 17/002271 Claim 3 to further include the teachings of 17/002271 Claims 5 and 7 because the purpose of refining a process definition graph for a plurality of robots is to define a schedule that controls robots to perform certain tasks. Making assignments between robots and tasks is an obvious step that needs to eventually occur to complete a schedule for a plurality of robots in order for robots to have tasks to perform that would produce desired results.

17/002271 teaches constraints but the claims do not explicitly teach constraint nodes and being an acyclic graph and therefore also does not explicitly teach
wherein the process definition graph is a directed acyclic graph having constraint nodes
according to the constraint nodes of the process definition graph,
imposed by the constraint nodes in the process definition graph.
However, 17/005031 teaches
Claim
This Application’s Claim
17/005031 Claims
1
wherein the process definition graph is a directed acyclic graph having constraint nodes … according to the constraint nodes of the process definition graph, … imposed by the constraint nodes in the process definition graph.
(Claim 1) wherein the process definition graph is a directed acyclic graph having constraint nodes and action nodes;

	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 17/002271 to represent it’s constraints as constraint nodes in the directed graph in the same way as 17/005031 because the use of constraint nodes create a simplified visualization (for example a circle having the constraint written inside on the graph) for the constraint to improve ease of debugging and make it easier for one to read the graph.

Regarding Claim 2,
Modified 17/002271 teaches
The method of claim 1,
17/002271 string of Claim 3 does not explicitly teach
wherein the initial underconstrained process definition graph does not map actions to be performed to robots to perform the actions.
However, 17/002271 Claim 5 teaches
Claim
This Application’s Claim
17/002271 Claims
2
wherein the initial underconstrained process definition graph does not map actions to be performed to robots to perform the actions.
(Claim 5) The method of claim 1, wherein generating, from the initial modified process definition graph, a refined process definition graph occurs before any tasks have been assigned to any of the plurality of robots.

Examiner Interpretation: Since the assignments are made after the refined process definition graph is made, the initial process definition graph would also not map actions to robots.


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified 17/002271 to further include the teachings of 17/002271 claim 5 since a programmer would not initially know the robot task assignments at the first stage of programming as the purpose of creating the schedule is to figure out which robots do what and when.

Regarding Claim 3,
Modified 17/002271 teaches
The method of claim 1,
17/002271 string of Claim 3 does not explicitly teach
wherein the initial underconstrained process definition graph does not assign a time or ordering to a plurality of action nodes in the graph.
However, 17/002271 Claim 6 teaches
Claim
This Application’s Claim
17/002271 Claims
3
wherein the initial underconstrained process definition graph does not assign a time or ordering to a plurality of action nodes in the graph.
(Claim 6) The method of claim 1, wherein generating, from the initial modified process definition graph, a refined process definition graph occurs before any ordering of execution has been assigned to the plurality of tasks.

Examiner Interpretation: Since the ordering of tasks is done after the refined process definition graph is made, the initial process definition graph would also order the plurality of action nodes.


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified 17/002271 to further include the teachings of 

Regarding Claim 4,
Modified 17/002271 teaches
The method of claim 1,
17/002271 further teaches
wherein the initial underconstrained process definition graph has partially defined or undefined properties for one or more action nodes in the graph.
Claim
This Application’s Claim
17/002271 Claims
4
wherein the initial underconstrained process definition graph has partially defined or undefined properties for one or more action nodes in the graph.
(Claim 1) receiving a process definition graph, the process definition graph having a plurality of task nodes that represent respective tasks to be performed by a respective robot of a plurality of robots, wherein each task node is associated with a location at which the task will be performed; generating, from the process definition graph, an initial modified process definition graph that adds constraints for respective swept volumes occupied by each task represented by the plurality of task nodes;

Examiner Interpretation: The received initial graph is partially defined by designating a location at which the task will be performed and is partially undefined since constraints are needed to be added on to eventually create a refined graph.


Regarding Claim 5,

The method of claim 4,
17/002271 string of Claim 3 does not explicitly teach
wherein the schedule comprises a fully constrained process definition graph.
However, 17/002271 Claim 7 teaches
Claim
This Application’s Claim
17/002271 Claims
5
wherein the schedule comprises a fully constrained process definition graph.
(Claim 7) The method of claim 1, further comprising generating, from the refined process definition graph, a schedule for the plurality of robots that specifies executing motion actions that avoid the swept volumes occupied by tasks represented by the plurality of task nodes in the process definition graph.

Examiner Interpretation: All properties of the process definition graph must be defined and constrained in order to have an operable schedule.


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified 17/002271 to further include the teachings of 17/002271 Claim 7 because the purpose of refining a process definition graph for a plurality of robots is to define a schedule that controls robots to perform certain tasks. It would have been obvious to a person having ordinary skill in the art that a schedule must be fully constrained in order to control robots without errors. 

Regarding Claim 6,
Modified 17/002271 teaches
The method of claim 5,
17/002271 string of Claim 3 does not explicitly teach
wherein the schedule assigns one task to each of multiple robots, and, for each robot, a sequence in which one or more tasks are to be executed.
However, 17/002271 Claim 5 teaches
Claim
This Application’s Claim
17/002271 Claims
6
wherein the schedule assigns one task to each of multiple robots, and, for each robot, a sequence in which one or more tasks are to be executed.
(Claim 5) The method of claim 1, wherein generating, from the initial modified process definition graph, a refined process definition graph occurs before any tasks have been assigned to any of the plurality of robots.

Examiner Interpretation: Claim 5 limits claim 1 so that the assignment step occurs after the refined process definition graph is generated. Therefore, 17/002271 admits that the assignment step occurs at some point to produce a schedule for a plurality of robots.


	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified 17/002271 to further include the teachings of 17/002271 Claim 5 because the purpose of refining a process definition graph for a plurality of robots is to define a schedule that controls robots to perform certain tasks. Making assignments between robots and tasks is an obvious step that needs to eventually occur to complete a schedule for a plurality of robots in order for robots to have tasks to perform that would produce desired results.

Regarding Claim 7,
Modified 17/002271 teaches
The method of claim 5,
17/002271 string of Claim 3 does not explicitly teach
wherein the fully constrained process definition graph can be executed by a group of multiple robots in a workcell.
However, 17/002271 Claim 7 teaches
Claim
This Application’s Claim
17/002271 Claims
7
wherein the fully constrained process definition graph can be executed by a group of multiple robots
(Claim 7) The method of claim 1, further comprising generating, from the refined process definition graph, a schedule for the plurality of robots that specifies executing motion actions that avoid the swept volumes occupied by tasks represented by the plurality of task nodes in the process definition graph.


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified 17/002271 to further include the teachings of 17/002271 Claim 7 because the purpose of robot scheduling is to tell which robots to do what and when, and it’s obvious that would require a plurality of robots to execute the schedule.

17/002271 Claim 7 also does not explicitly teach
in a workcell.
However, 17/005031 teaches
Claim
This Application’s Claim
17/005031 Claims
7
executed by a group of multiple robots in a workcell.
(Claim 7) robots operating in a workcell according to the updated schedule.


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified 17/002271 to further include the teachings of 17/005031 because it’s obvious that multiple robots can operate in the same location. Anyone having ordinary skill in the art could see the benefit of operating multiple robots in the same area for collaborating manipulators. For example, robots being in the same workcell allow for one robot to hold 

Regarding Claim 8,
Modified 17/002271 teaches
The method of claim 5,
17/002271 string of Claim 3 does not explicitly teach
wherein all partially defined or undefined properties in the initial underconstrained process definition graph are fully defined by the schedule.
However, 17/002271 Claim 7 teaches
Claim
This Application’s Claim
17/002271 Claims
8
wherein all partially defined or undefined properties in the initial underconstrained process definition graph are fully defined by the schedule.
(Claim 7) The method of claim 1, further comprising generating, from the refined process definition graph, a schedule for the plurality of robots that specifies executing motion actions that avoid the swept volumes occupied by tasks represented by the plurality of task nodes in the process definition graph.

Examiner Interpretation: All properties of the process definition graph must be defined and constrained in order to have an operable schedule.


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified 17/002271 to further include the teachings of 17/002271 Claim 7 because the purpose of refining a process definition graph for a plurality of robots is to define a schedule that controls robots to perform certain tasks. It would have been obvious to a person 

Regarding Claim 11,
Claim
This Application’s Claim
17/002271 Claims
11
A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:
(Claim 8) A system comprising one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:
11
receiving an initial underconstrained process definition graph for one or more robots, … and action nodes; 
(Claim 8) receiving a process definition graph, the process definition graph having a plurality of task nodes that represent respective tasks to be performed by a respective robot of a plurality of robots,

Examiner Interpretation: The received process definition graph is an initial underconstrained process definition graph since it is further refined and constrained.
11
repeatedly applying a plurality of transformers to the initial process definition graph, wherein each application of a transformer generates a respective modified process definition graph
(Claim 8) generating, from the process definition graph, an initial modified process definition graph that adds constraints for respective swept volumes occupied by each task represented by the plurality of task nodes

(Claim 10) wherein generating the motion plans for the plurality of combinations of the plurality of robots comprises: selecting an initial ordering of the plurality of tasks; and iteratively generating respective motion plans for a respective robot to perform each subsequent task in the initial ordering until no additional motion plans can be generated.




17/002271 string of Claim 10 does not explicitly teach
wherein the process definition graph is a directed acyclic graph having constraint nodes
according to the constraint nodes of the process definition graph,
imposed by the constraint nodes in the process definition graph.
wherein applying the plurality of transformers generates a schedule that specifies which of the one or more robots are to perform which of one or more actions represented by actions nodes according to constraints imposed by the constraint nodes in the process definition graph.
However, 17/002271 Claims 12 and 14 teaches
Claim
This Application’s Claim
17/002271 Claims
11
wherein applying the plurality of transformers generates a schedule 
(Claim 14) The system of claim 8, further comprising generating, from the refined process definition graph, a schedule for the plurality of robots that specifies executing motion actions that avoid the swept volumes occupied by tasks represented by the plurality of task nodes in the process definition graph.
11
that specifies which of the one or more robots are to perform which of one or more actions represented by actions nodes according to constraints
(Claim 12) The system of claim 8, wherein generating, from the initial modified process definition graph, a refined process definition graph occurs before any tasks have been assigned to any of the plurality of robots.

Examiner Interpretation: Claim 12 limits claim 8 so that the assignment step occurs after the refined process 


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 17/002271 Claim 10 to further include the teachings of 17/002271 Claims 12 and 14 because the purpose of refining a process definition graph for a plurality of robots is to define a schedule that controls robots to perform certain tasks. Making assignments between robots and tasks is an obvious step that needs to eventually occur to complete a schedule for a plurality of robots in order for robots to have tasks to perform that would produce desired results.

17/002271 teaches constraints but the claims do not explicitly teach constraint nodes and being an acyclic graph and therefore also does not explicitly teach
wherein the process definition graph is a directed acyclic graph having constraint nodes
according to the constraint nodes of the process definition graph,
imposed by the constraint nodes in the process definition graph.
However, 17/005031 teaches
Claim
This Application’s Claim
17/005031 Claims
11
wherein the process definition graph is a directed acyclic graph having constraint nodes … according to the constraint nodes of the process definition graph, … imposed by the constraint nodes in the process definition graph.
(Claim 1) wherein the process definition graph is a directed acyclic graph having constraint nodes and action nodes;

	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 17/002271 to represent it’s constraints as constraint nodes in the directed graph in the same way as 17/005031 because the use of constraint nodes create a 

Regarding Claim 12,
Modified 17/002271 teaches
The system of claim 11,
17/002271 string of Claim 10 does not explicitly teach
wherein the initial underconstrained process definition graph does not map actions to be performed to robots to perform the actions.
However, 17/002271 Claim 12 teaches
Claim
This Application’s Claim
17/002271 Claims
12
wherein the initial underconstrained process definition graph does not map actions to be performed to robots to perform the actions.
(Claim 12) The system of claim 8, wherein generating, from the initial modified process definition graph, a refined process definition graph occurs before any tasks have been assigned to any of the plurality of robots.

Examiner Interpretation: Since the assignments are made after the refined process definition graph is made, the initial process definition graph would also not map actions to robots.


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified 17/002271 to further include the teachings of 17/002271 claim 12 since a programmer would not initially know the robot task assignments at the first stage of programming as the purpose of creating the schedule is to figure out which robots do what and when.

Regarding Claim 13,
Modified 17/002271 teaches
The system of claim 11,
17/002271 string of Claim 10 does not explicitly teach
wherein the initial underconstrained process definition graph does not assign a time or ordering to a plurality of action nodes in the graph.
However, 17/002271 Claim 13 teaches
Claim
This Application’s Claim
17/002271 Claims
13
wherein the initial underconstrained process definition graph does not assign a time or ordering to a plurality of action nodes in the graph.
(Claim 13) The system of claim 8, wherein generating, from the initial modified process definition graph, a refined process definition graph occurs before any ordering of execution has been assigned to the plurality of tasks.

Examiner Interpretation: Since the ordering of tasks is done after the refined process definition graph is made, the initial process definition graph would also order the plurality of action nodes.


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified 17/002271 to further include the teachings of 17/002271 claim 13 since a programmer would not initially know the time and/or order of robot tasks at the first stage of programming as the purpose of creating the schedule is to figure out which robots do what and when.

Regarding Claim 14,
Modified 17/002271 teaches
The system of claim 11,

wherein the initial underconstrained process definition graph has partially defined or undefined properties for one or more action nodes in the graph.
Claim
This Application’s Claim
17/002271 Claims
14
wherein the initial underconstrained process definition graph has partially defined or undefined properties for one or more action nodes in the graph.
(Claim 8) receiving a process definition graph, the process definition graph having a plurality of task nodes that represent respective tasks to be performed by a respective robot of a plurality of robots, wherein each task node is associated with a location at which the task will be performed; generating, from the process definition graph, an initial modified process definition graph that adds constraints for respective swept volumes occupied by each task represented by the plurality of task nodes;

Examiner Interpretation: The received initial graph is partially defined by designating a location at which the task will be performed and is partially undefined since constraints are needed to be added on to eventually create a refined graph.


Regarding Claim 16,
Claim
This Application’s Claim
17/002271 Claims
16
One or more non-transitory computer storage media encoded with computer program instructions that when executed by one or more computers cause the one or more computers to perform operations comprising:
(Claim 15) A computer storage medium encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising:
16
receiving an initial underconstrained process definition graph for one or more robots, … and action nodes; 
(Claim 15) receiving a process definition graph, the process definition graph having a plurality of task nodes that represent respective tasks to be performed by a respective robot of a plurality of robots,


16
repeatedly applying a plurality of transformers to the initial process definition graph, wherein each application of a transformer generates a respective modified process definition graph
(Claim 15) generating, from the process definition graph, an initial modified process definition graph that adds constraints for respective swept volumes occupied by each task represented by the plurality of task nodes

(Claim 17) wherein generating the motion plans for the plurality of combinations of the plurality of robots comprises: selecting an initial ordering of the plurality of tasks; and iteratively generating respective motion plans for a respective robot to perform each subsequent task in the initial ordering until no additional motion plans can be generated.

Examiner Interpretation: A transformer is interpreted to be any modification to the graph and therefor applying a plurality of transformers is merely applying multiple changes to the graph. Iteratively generating motion plans is repeatedly modifying the process definition graph and therefore is the same as repeatedly applying a plurality of transformers to the initial process definition graph.


17/002271 string of Claim 17 does not explicitly teach
wherein the process definition graph is a directed acyclic graph having constraint nodes
according to the constraint nodes of the process definition graph,
imposed by the constraint nodes in the process definition graph.
wherein applying the plurality of transformers generates a schedule that specifies which of the one or more robots are to perform which of one or more actions represented by actions nodes according to constraints imposed by the constraint nodes in the process definition graph.

Claim
This Application’s Claim
17/002271 Claims
16
wherein applying the plurality of transformers generates a schedule 
(Claim 14) further comprising generating, from the refined process definition graph, a schedule for the plurality of robots that specifies executing motion actions that avoid the swept volumes occupied by tasks represented by the plurality of task nodes in the process definition graph.
16
that specifies which of the one or more robots are to perform which of one or more actions represented by actions nodes according to constraints
(Claim 19) The computer storage medium of claim 15, wherein generating, from the initial modified process definition graph, a refined process definition graph occurs before any tasks have been assigned to any of the plurality of robots.

Examiner Interpretation: Claim 19 limits claim 15 so that the assignment step occurs after the refined process definition graph is generated. Therefore, 17/002271 admits that the assignment step occurs at some point to produce a schedule for a plurality of robots.


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 17/002271 Claim 17 to further include the teachings of 17/002271 Claims 14 and 19 because the purpose of refining a process definition graph for a plurality of robots is to define a schedule that controls robots to perform certain tasks. Making assignments between robots and tasks is an obvious step that needs to eventually occur to complete a schedule for a plurality of robots in order for robots to have tasks to perform that would produce desired results.

17/002271 teaches constraints but the claims do not explicitly teach constraint nodes and being an acyclic graph and therefore also does not explicitly teach
wherein the process definition graph is a directed acyclic graph having constraint nodes
according to the constraint nodes of the process definition graph,
imposed by the constraint nodes in the process definition graph.
However, 17/005031 teaches
Claim
This Application’s Claim
17/005031 Claims
16
wherein the process definition graph is a directed acyclic graph having constraint nodes … according to the constraint nodes of the process definition graph, … imposed by the constraint nodes in the process definition graph.
(Claim 1) wherein the process definition graph is a directed acyclic graph having constraint nodes and action nodes;

	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 17/002271 to represent it’s constraints as constraint nodes in the directed graph in the same way as 17/005031 because the use of constraint nodes create a simplified visualization (for example a circle having the constraint written inside on the graph) for the constraint to improve ease of debugging and make it easier for one to read the graph.

Regarding Claim 17,
Modified 17/002271 teaches
The one or more non-transitory computer storage media of claim 16,
17/002271 string of Claim 17 does not explicitly teach
wherein the initial underconstrained process definition graph does not map actions to be performed to robots to perform the actions.
However, 17/002271 Claim 19 teaches
Claim
This Application’s Claim
17/002271 Claims
17
wherein the initial underconstrained process definition graph does not map actions to be performed to robots to perform the actions.
(Claim 19) The computer storage medium of claim 15, wherein generating, from the initial modified process definition graph, a refined process definition graph occurs before any tasks have been assigned to any of the plurality of robots.

Examiner Interpretation: Since the assignments are made after the refined process definition graph is made, the initial process definition graph would also not map actions to robots.


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified 17/002271 to further include the teachings of 17/002271 claim 19 since a programmer would not initially know the robot task assignments at the first stage of programming as the purpose of creating the schedule is to figure out which robots do what and when.

Regarding Claim 18,
Modified 17/002271 teaches
The one or more non-transitory computer storage media of claim 16,
17/002271 string of Claim 17 does not explicitly teach
wherein the initial underconstrained process definition graph does not assign a time or ordering to a plurality of action nodes in the graph.
However, 17/002271 Claim 20 teaches
Claim
This Application’s Claim
17/002271 Claims
18
wherein the initial underconstrained process definition graph does not assign a time or ordering to a plurality of action nodes in the graph.
(Claim 20) The computer storage medium of claim 15, wherein generating, from the initial modified process definition graph, a refined process definition graph occurs before any ordering of execution has been assigned to the plurality of tasks.




It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified 17/002271 to further include the teachings of 17/002271 claim 20 since a programmer would not initially know the time and/or order of robot tasks at the first stage of programming as the purpose of creating the schedule is to figure out which robots do what and when.

Regarding Claim 19,
Modified 17/002271 teaches
The one or more non-transitory computer storage media of claim 16,
17/002271 further teaches
wherein the initial underconstrained process definition graph has partially defined or undefined properties for one or more action nodes in the graph.
Claim
This Application’s Claim
17/002271 Claims
19
wherein the initial underconstrained process definition graph has partially defined or undefined properties for one or more action nodes in the graph.
(Claim 15) receiving a process definition graph, the process definition graph having a plurality of task nodes that represent respective tasks to be performed by a respective robot of a plurality of robots, wherein each task node is associated with a location at which the task will be performed; generating, from the process definition graph, an initial modified process definition graph that adds constraints for respective swept volumes occupied by each task represented by the plurality of task nodes;

Examiner Interpretation: The received initial graph is partially defined by designating a location at which the task will be performed and is partially undefined since constraints are needed to be added on to eventually create a refined graph.


Claims 10, 15, and 20 are provisionally rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over copending Application No. 17/002271 (claims filed 8/25/2020) in view of copending Application No. 17/005031 (claims filed 8/27/2020) and Tenorth (US 20190086894 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application’s claims are broader and obviated by the claims of 17/002271 and 17/005031. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding Claims 10, 15, and 20,
Modified 17/002271 teaches
(Claim 10) The method of claim 1,
(Claim 15) The system of claim 11,
(Claim 20) The one or more non-transitory computer storage media of claim 16,
17/002271 does not explicitly teach
wherein each constraint node imposes an existence constraint, a time constraint, or both, on children nodes of the constraint node.
However, Tenorth teaches
	“Sequences call their children one after another as long as they succeed, always starting with the first child. In a typical use case, the children might be sub-actions that all need to be performed to achieve 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified 17/002271 to further include the teachings of Tenorth because the use of condition nodes create a simplified visualization that can also improve ease of debugging and decrease the number of mistakes in controlling the robot (“Behavior trees have a natural graphical representation that can be used for editing robot behavior without programming, for visualizing the resulting behavior specification, for inspecting the state of the control program at execution time, and for debugging behavior faults. The simplified visualization may also lead to fewer mistakes and decreased likelihood of false behavior of the robot.” See at least [0194]; “Because of the modular structure and easy prioritization of subtrees, behavior trees allow to separately edit, store and execute code for nominal and exceptional behavior. This may lead to cleaner code for the nominal behavior that can focus on modeling the task itself without being interleaved with routines for handling exceptional cases. At the same time, the exception handling routines may be used for more than one tree. This may help to reuse both the nominal and exception-handling code separately in different scenarios.” [0197]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dupuis (US 11216009 B2) is pertinent because it discusses robot scheduling and generating alternative candidate actions.
Skubch (US 20200016754 A1) is pertinent because it discusses robot planning that involves a plan-tree with nodes and plan constraints.
Orita (US 20050256610 A1) is pertinent because it discusses schedule generation to control a plurality of robots. It also discusses assigning tasks to robots, task timing, and task ordering.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/K.G.E./
Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664